 Case 3:07-cv-02020-L Document 1909 Filed 11/05/18                 Page 1 of 8 PageID 48124


                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

ALBERT G. HILL, III, individually as a               §
Beneficiary of the Margaret Hunt Trust               §
Estate, derivatively on behalf of the Margaret       §
Hunt Trust Estate, individually as a beneficiary     §
of the Haroldson Lafayette Hunt, Jr. Trust Estate,   §
and derivatively on behalf of the Haroldson          §
Lafayette Hunt, Jr. Trust Estate,                    §
                                                     §
               Plaintiff,                            §
v.                                                   §      C.A. No. 3:07-CV-02020
                                                     §
WILLIAM SCHILLING, et al.,                           §
                                                     §
               Defendants.                           §

                OPPOSITION OF ALBERT G. HILL, III TO ECF NO. 1900

       Albert G. Hill, III (“Al III”) files this Opposition to the relief requested by Heather Hill

Washburne and Elisa Hill Summers in their pleading filed on October 23, 2018, and docketed as

Document 1900. Hill III respectfully shows as follows:

                                          INTRODUCTION

       On September 14, 2018, Washburne and Summers filed their second request to enjoin Al

III from asserting various positions in the probate case in Dallas County that was commenced

following the death of their father, Al Jr. (Doc. 1886.) On September 26, 2018, this Court deferred

ruling on that request due to the pendency of an objection “seeking relief in Probate Court that is

identical to that requested in this court.” (Doc. 1888.) The Court’s action in this regard was

consistent with this Court’s earlier ruling, on the first request by Washburne and Summers for

injunctive relief, where the Court said it “does not intend to engage in duplicative litigation,

resulting in potentially conflicting rulings, or risk interfering with the Probate Court’s

jurisdiction.” (Doc. 1883 at 19 of 20.)
    Case 3:07-cv-02020-L Document 1909 Filed 11/05/18                             Page 2 of 8 PageID 48125


         On October 11, 2018, the Probate Court ruled on the Objection that was pending when this

Court entered its September 26 Order. (Doc. 1896.) The Probate Court found that certain – but not

all – of Al III’s positions were properly construed as “contesting the Will” of Al Jr. and that Al III

should be precluded from taking those positions.1 On the same day, the Probate Court admitted to

probate a version of the alleged Last Will and Testament of Albert G. Hill, Jr. dated December 20,

2014.

         In response to this Court’s Order of October 16, 2018 (Doc. 1897), Washburne and

Summers filed the pleading (Doc. 1900) to which Al III is now responding. Washburne and

Summers argue that the Probate Court’s October 11 Orders have not mooted the relief they seek

in this Court and that this Court should now enter a permanent injunction against Al III, his wife

(Erin Hill), and their children. Washburne and Summers also seek an award of attorneys’ fees and

litigation costs against Hill III.

         For the reasons set forth below, the relief requested by Washburne and Summers against

Al III should be denied.2

     WASHBURNE AND SUMMERS ARE NOT ENTITLED TO INJUNCTIVE RELIEF

         As to their request for injunctive relief against Al III, Washburne and Summers offer only

one argument to suggest that the Probate Court’s Order of October 11, 2018 (the “No-Contest

Order”) has not rendered moot their motion in this Court: they say they still need relief to prevent

Al III from filing and prosecuting a state-court appeal of the No-Contest Order. Since then, as Al


1
  Specifically, the Probate Court’s Order dealt with any assertion by Al III that: the will should not be admitted to
probate; Al Jr. lacked testamentary capacity when he signed the will; the signature on the will is not the Decedent’s
signature; the will was revoked; and Margaret Keliher is conflicted. The Probate Court’s Order does not preclude Al
III from contesting the purported exercise in the will of alleged powers of appointment or the purported termination
of certain trusts during Al Jr.’s lifetime. Litigation over those matters is ongoing in the Probate Court pursuant to this
Court’s Order of July 3, 2018 (Doc. 1883) and the Probate Court’s recognition that they do not constitute a “will
contest.”
2
 The undersigned does not represent Erin Hill or the children of Al III and Erin. This Opposition is not filed on their
behalf and is not intended to bind or speak for them in any way.

                                                            2
    Case 3:07-cv-02020-L Document 1909 Filed 11/05/18                             Page 3 of 8 PageID 48126


III informed the Court on October 25, 2018 (Doc. 1903), Al III has filed a timely notice of appeal

of the No-Contest Order. Thus, as a practical matter, the issue now before the Court is whether

Washburne and Summers are entitled to a permanent injunction preventing Al III from prosecuting

his appeal.

         A.       The Probate Court’s Order is Appealable In State Court

Under Texas law, the Order signed by the Probate Court on October 11, 2018, admitting the will

to probate is immediately appealable as a final order. See, e.g., In re Estate of Fisher, 421 S.W.3d

682, 685–86 (Tex. App.—Texarkana 2014, no pet.); In re Hudson, 325 S.W.3d 811 (Tex. App.—

Dallas 2010, no pet.) The No-Contest Order that preceded it on the same day (sustaining the

objection to Al III contesting the decedent’s will) is deemed to have been merged into it and is

subject to appellate review at the same time. See, e.g., In re Miller, 299 S.W.3d 179, 187 (Tex.

App.–Dallas 2009, no pet.).

         Rule 26.1 of the Texas Rules of Appellate Procedure provides that a notice of appeal,

subject to exceptions not applicable here, “must be filed within 30 days after the judgment is

signed.” This requirement is jurisdictional; failure to file a timely notice of appeal deprives the

appellate court of jurisdiction and requires dismissal of the appeal. See, e.g., Florance v. State, 352

S.W.3d 867, 874 n. 5 (Tex. App.–Dallas 2011, no pet.) 3

         B.       There is No Basis for a No-Appeal Injunction

         As a general rule, as set forth in the Anti-Injunction Act, a federal court cannot issue an

injunction to enjoin state-court proceedings. See 28 U.S.C. § 2283. There are exceptions, but the

exceptions are interpreted narrowly, while the prohibition against injunctions is read broadly. See,



3
  Al III filed his notice of appeal when he did out of a fear that, if he waited, the jurisdictional window in state court
could close before this Court had the chance to resolve the issues raised in Doc. 1900. His filing was in no way
intended to interfere with, and it has not interfered with, this Court’s ability to consider the merits of the request by
Washburne and Summers to preclude prosecution of an appeal by Al III.

                                                            3
 Case 3:07-cv-02020-L Document 1909 Filed 11/05/18                  Page 4 of 8 PageID 48127


e.g., Smith v. Bayer Corp., 564 U.S. 299, 306 (2011). “Indeed, ‘[a]ny doubts as to the propriety of

a federal injunction against state court proceedings should be resolved in favor of permitting the

state courts to proceed.’” Id. (quoting Chick Kam Choo v. Exxon Corp., 486 U.S. 140, 146, 108

S.Ct. 1684, 100 L.Ed.2d 127 (1988)).

       Here, there are two exceptions that could potentially apply. But, when properly construed,

neither exception would allow the injunction sought by Washburne and Summers. One of the

exceptions allows an injunction against state-court proceedings “where necessary in aid of [the

federal court’s] jurisdiction.” 28 U.S.C. § 2283. The other allows an injunction “to protect or

effectuate [the federal court’s] judgments.” Id.

       Neither exception applies here, largely because this Court has already properly deferred to

the Probate Court to resolve in the first instance the issues that Washburne and Summers raise

concerning Al III’s alleged violation of the no-contest provisions of the Global Settlement

Agreement and the Final Judgment. See, e.g., Doc. 1883 & Doc. 1888; see also Smith, 564 U.S. at

307 (2011) (“After all, a court does not usually ‘get to dictate to other courts the preclusion

consequences of its own judgment.’”) (quoting 18 C. Wright, A. Miller, & E. Cooper, Federal

Practice and Procedure § 4405, p. 82 (2d ed.2002)). Implicit – if not explicit – in this deference is

a recognition that the Probate Court’s resolution of these issues does no violence to this Court’s

prior judgments and does not interfere with this Court’s jurisdiction in a manner that requires this

Court’s intervention.

       Since this Court has already determined that the federal retention of continuing jurisdiction

to implement and enforce the Final Judgment does not preclude resolution by the Probate Court of

the no-contest issues, it necessarily follows that the Final Judgment does not preclude review by

the Dallas Court of Appeals of the Probate Court’s Order. Logically, when the Anti-Injunction Act

prevents a federal court from enjoining state-court proceedings at the trial level, it should also

                                                   4
 Case 3:07-cv-02020-L Document 1909 Filed 11/05/18                   Page 5 of 8 PageID 48128


prevent an injunction against appellate review in state court of the trial court’s orders. After a

comprehensive search, Al III has not found any case that allows the extraordinary remedy that

Washburne and Summers seek here – an injunction in federal court preventing appellate review of

a state-court order that the federal court had previously allowed, and indeed invited, the state court

to make.

       Any other conclusion would trap Al III in a jurisdictional ping pong match between two

courts, with essentially no ability to obtain appellate review. It is axiomatic that no federal court

(except the Supreme Court on petition for certiorari) has jurisdiction to consider an appeal from a

state court order or judgment. See, e.g., Atl. Coast Line R.R. v. Bhd. Of Locomotive Eng’rs, 398

U.S. 281, 286 (1970). This rule applies with full force even when the state-court order at issue is

one that determines the preclusive impact of a prior federal-court judgment. See, e.g., Parsons

Steel, Inc. v. First Alabama Bank, 474 U.S. 518, 520, 106 S. Ct. 768, 770, 88 L. Ed. 2d 877 (1986).

Thus, since this Court cannot sit in appellate review of the Probate Court’s Order, an injunction

preventing Al III from pursing his state-court appeal of the Probate Court’s Order would

effectively render the Probate Court’s Order unreviewable.

       That result cannot be reconciled with the language of the Final Judgment or with Al III’s

due-process rights. In fact, through their request for a no-appeal injunction, Washburne and

Summers are effectively trying to engraft into the Final Judgment a concept that nowhere appears

in it. It is true that the Final Judgment has a no-contest provision. It is equally true that the Final

Judgment provides for continuing jurisdiction in this Court for implementation and enforcement.

The Final Judgment, however, does not say that Al III has waived his right to appeal any resolution

by this Court (or by any state court to which this Court has deferred) of a dispute over whether the

no-contest clause has been violated. There is nothing in the no-contest provision (Doc. 999 at ¶




                                                  5
    Case 3:07-cv-02020-L Document 1909 Filed 11/05/18                           Page 6 of 8 PageID 48129


29) or the continuing-jurisdiction provision (id. at ¶ 45) of the Final Judgment that even remotely

resembles an appeal waiver.

         And, it is clear that no waiver of Al III’s right to appeal can be implied. Under Fifth Circuit

precedent, a clear and unambiguous waiver will be enforced, but only if it is indeed clear and

unambiguous. See, e.g., Thompson v. Bank of Am. Nat. Ass’n, 783 F.3d 1022, 1025 (5th Cir. 2015).

Where (as here) the right at issue is a fundamental one implicating due process, the courts indulge

every reasonable presumption against waiver. See, United States v. Thomas, 724 F.3d 632, 643

(5th Cir. 2013); Collier v. Estelle, 488 F.2d 929, 932 (5th Cir. 1974) (describing the right to appeal

as “fundamental right”). Simply put, Al III did not waive his right to appeal from the resolution of

any dispute over whether he violated the no-contest provision of the Final Judgment, and the

attempt by Washburne and Summers to prevent him from exercising his appellate rights should be

denied.4

       WASHBURNE AND SUMMERS ARE NOT ENTITLED TO FEES AND COSTS

         Since Al III should be allowed to prosecute his appeal in state court, it follows that any

claim by Washburne and Summers for attorney’s fees and costs is, at best, premature. Al III’s

appeal in state court could very well lead to the reversal of the Probate Court’s Order, which in

turn would eliminate the predicate for any claim by Washburne and Summers to fees and costs.

         And, as important, the right to attorneys’ fees and costs invoked by Washburne and

Summers is essentially a prevailing-party provision that allows them to recover fees and costs if,

and only if, they are “successful” in their efforts to obtain relief for breach. GSA, § 5.r, pp. 26-27.

Even if one were to assess this issue now (prior to resolution of Al III’s appeal), Washburne and



4
  To the extent the Court determines that resolution of Document 1900 requires an analysis of whether and how the
specific positions taken by Al III in Probate Court are impacted by the no-contest provision of the Final Judgment, Al
III incorporates herein by reference the brief he filed on October 4, 2018, which demonstrates that Al III is not
precluded by the Final Judgment from litigating the issues he has attempted to raise in Probate Court. (Doc. 1889.)

                                                          6
    Case 3:07-cv-02020-L Document 1909 Filed 11/05/18                           Page 7 of 8 PageID 48130


Summers have been, at most, only partially successful. They may have succeeded in convincing

the Probate Court to preclude Al III from taking certain positions, but their efforts to shut down

Al III’s rights to challenge the purported exercise of alleged powers of appointment and the early

termination of trusts (rights that Al III had to himself expend fees and costs to vindicate) have

failed. See Doc. 18833.5 In these circumstances, an award of attorneys’ fees and costs is not

warranted. See, e.g., Studiengesellschaft Kohle mbH v. Eastman Kodak Co., 713 F.2d 128, 131

(5th Cir. 1983) (“The case must be viewed as a whole to determine who is the prevailing party.”);

Bumper Man, Inc. v. Smit, No. 3:15-CV-02434-BF, 2017 WL 78508, at *4-5 (N.D. Tex. Jan. 5,

2017) (declining to award contractually authorized attorney’s where both parties prevailed and

because “it would very difficult (if not impossible) to segregate the fees [between] claims that are

recoverable versus those that are unrecoverable”).

                                                CONCLUSION

         For the foregoing reasons, the relief sought by Washburne and Summers should be denied.

Al III should be allowed to pursue his appeal in state court. Since the state-court process has been

allowed to commence and to proceed to the point of a trial-court order, there is no basis on which

to allow Washburne and Summers to interrupt that process before its final resolution. And, while

that process is ongoing, Washburne and Summers have no basis on which to recover fees and

costs, especially since they are not truly the prevailing party.

         Dated: November 5, 2018




5
 At this point, there simply has been no determination by the Probate Court to support the claim that Washburne and
Summers are truly the prevailing parties. As this Court has already determined, determination of the complaints raised
by Al III of the premature termination of the trusts and the purported exercise of “powers of appointment” is
“inextricably interwoven” with the probate of Hill, Jr.’s alleged will. July 3, 2018, Memorandum Opinion and Order
(Doc. 1883). This means that the central purpose of Al III’s actions in Probate Court remains pending and before that
court.

                                                          7
 Case 3:07-cv-02020-L Document 1909 Filed 11/05/18               Page 8 of 8 PageID 48131


                                                    Respectfully submitted,
                                                    /s/ Thomas M. Farrell
                                                    Thomas M. Farrell
                                                    State Bar No. 06839250
                                                    McGuireWoods LLP
                                                    600 Travis St., Suite 7500
                                                    Houston, TX 77002
                                                    (713) 571-9191
                                                    (713) 571-9652 (Fax)
                                                    tfarrell@mcguirewoods.com

                                                    Emil Lippe, Jr.
                                                    State Bar No. 12398300
                                                    Law Offices of
                                                    LIPPE & ASSOCIATES
                                                    Merit Tower
                                                    12222 Merit Drive, Suite 1200
                                                    Dallas, TX 75251
                                                    (214) 855-1850
                                                    (214) 720-6074 (Fax)
                                                    emil@texaslaw.com

                                                    ATTORNEYS FOR ALBERT G. HILL, III


                               CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the forgoing document was served via ECF
filing on counsel of record on November 5, 2018.

                                                    /s/ Thomas M. Farrell
                                                    Thomas M. Farrell


109310341_1




                                               8
